 312318 NLRB No. 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We note that the sole allegation in the complaint was that theRespondent violated Sec. 8(a)(3) by discharging Wilson, and that the
only exceptions filed pertained to the judge's dismissal of this alle-
gation.We find it unnecessary to pass on whether a prima facie case wasestablished as this does not affect the outcome of the case.Dana Corporation and United Rubber, Cork, Lino-leum & Plastic Workers of America, AFL±
CIO, CLC. Case 26±CA±15855August 14, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn April 11, 1995, Administrative Law Judge J.Pargen Robertson issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Susan Greenberg, Esq., for the General Counsel.Michael D. Carrouth, Esq., of Columbia, South Carolina, forthe Respondent.DECISIONJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Paragould, Arkansas, on November 29,
1994. A complaint issued on June 15, and was amended on
August 11, 1994. The charge was filed on November 1,
1993.Respondent and the General Counsel were represented andwere afforded full opportunity to be heard, to examine and
cross-examine witnesses, and to introduce evidence. Re-
spondent and the General Counsel filed briefs. Upon consid-
eration of the entire record and briefs filed by the parties, I
make the following findings.Counsel for General Counsel filed a motion to receiveoriginal tape and transcript and Respondent attached to its
brief, its version of the tape transcript.I. JURISDICTIONRespondent admitted that at material times it has been acorporation with an office and place of business in
Paragould, Arkansas, where it has been engaged in the manu-
facture of sheet rubber and heavy duty conveyor belts; that
during the 12-month period ending June 13, 1994, it sold and
shipped from its facility goods valued in excess of $50,000directly to points outside Arkansas; and, during the same 12-month period, it purchases and received at its facility goods
valued in excess of $50,000 directly from points outside Ar-
kansas. Respondent admitted and I find that at all material
times, it has been an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the National
Labor Relations Act (Act).II. THEALLEGEDUNFAIRLABORPRACTICES
The issue in dispute involves Respondent's motivation inits May 10, 1993 discharge of Gaylon Wilson. The General
Counsel alleged and Respondent disputed, that Wilson was
discharged because he assisted the Charging Party (Union).At the outset of the hearing the parties stipulated thatGaylon Wilson's personnel file revealed that he was not the
worst employee and he wasn't the best of Respondent's em-
ployees. There were some records of disciplinary actions in
his file before 1993.Gaylon Wilson worked for Respondent from June 12,1985, until he was discharged on May 10, 1993.A. The Union CampaignIn June 1992 Gaylon Wilson contacted representative forthe Union Bob Anderson. Wilson was sent some union mate-
rial by Anderson. He passed that material out among em-
ployees. In September 1992 there were union meetings with
several employees, Wilson, and Bob Anderson.Wilson testified that he usually carried a union in-plant or-ganizing committee handbook in his back pocket with URW
sticking up so people could see that he was a union sup-
porter. He had the pamphlet in his back pocket from June
until he was discharged.Beginning in September 1992, Plant Manager Larry Deanand Human Resources Manager Ray Noel, mentioned the
Respondent's position on unions. During the hearing the par-
ties stipulated that Respondent was aware of the union orga-
nizing campaign among its employees from September 1992.Employee Ronald Robinson testified that Gaylon Wilsontalked to him about the Union during the fall of 1992. Wil-
son told Robinson about union meetings. Robinson attended
two union meetings. Robinson saw Wilson talk to other em-
ployees about the Union and give employees union literature.
Wilson passed out union authorization cards to other employ-
ees.Another employee, Keith Stacey, testified that during thefirst or second week of October 1992, he had a conversation
with Foreman Tony McDowell in front of the maintenance
shop at the plant:TonyÐbasically, what was said wasÐTony said Iwas the only one that had a right to be complaining and
wanting a Union out there because of what had hap-
pened with reference to my educational reimbursement
that the Company refused to pay. Tony made a motion
back to the machine that Gaylon was working on at the
In Line and said, Those people back there were going
to get us all in trouble.Charles Thrasher has worked for Respondent for 6 years.Thrasher testified that before October 28, 1992, Foreman
Tony McDowell was constantly coming up to his machine
and asking about who was involved for the Union. On one 313DANA CORP.of those occasions McDowell asked Thrasher if he was forthe Union. Thrasher replied that was his business. Eventually
Thrasher told McDowell that he was for the Union.According to Thrasher, McDowell told him that if the em-ployees' got the Union, they would all lose their jobs; the
place would close down and if it did happen to stay, then
``we'd all lose our benefits.''Thrasher talked with his supervisor, Tony McDowell,twice on October 28, 1992. The first conversation was at
Thrasher's machine. McDowell told him,... someone was causing trouble and that he was
going to find out who was causing this trouble and that
he was going to help them find another job.Later that night Thrasher went into the foreman's officeand McDowell continued about someone making trouble and
he was going to help find them a new job,... and he said that I think I know where the problem
is and I think it's right out there. And he was looking
right straight at Gaylon and his machine. There wasn't
nobody visible but Gaylon and his machine at this time.....I said, Tony, that's up to you, and I said, I just wantto know why you're accusing me of everything that's
going on in the factory.....
He said that all he knows is that somebody is caus-ing him trouble and they have sent him a warning from
the Labor Board or Union that he was harassing people
and talking to people about the Union. He accused me
of saying to him in this note that he got in the mail
and said that he was the only foreman that had got one.On October 29, 1992, according to Thrasher, McDowelltold him that this union campaign has cost him a friendship
and that McDowell was going to find out who was causing
this trouble and see to it that ``they find another job
elsewheres.''Thrasher recalled that McDowell said on one occasion that``Gaylon was in deep trouble.''On one occasion McDowell told Thrasher that he thought``Gaylon was a Union leader.'' Thrasher responded that it
was no secret that Gaylon was the union leader.Foreman Tony McDowell denied that he ever talked toany employee about the Union. He denied saying anything
that could be construed as a threat to Gaylon Wilson. He de-
nied saying that Wilson was in trouble.CredibilityI was not impressed with the demeanor of Foreman TonyMcDowell. I found his testimony that he did not talk to any-
one about the Union was not credible. In consideration of
their demeanor and the full record, I credit the testimony of
Keith Stacey and Charles Thrasher. That credited testimony
illustrated that Foreman McDowell talked to Stacey and
Thrasher about the Union; he interrogated Charles Thrasher
about employee involvement in the Union; he threatened
Thrasher with loss of jobs, plant closure, and loss of benefits;
and he threatened Thrasher that someone was causing him
trouble, that the Labor Board or Union had accused him ofharassing people and that he would fire that person.McDowell illustrated that he suspected the troublemaker was
Gaylon Wilson.B. Gaylon WilsonIn November, according to Gaylon Wilson, DivisionHuman Resource Manager Ray Noel told him that he had
caused a lot of trouble by raising cane about the 12-hour hol-
iday pay and that Wilson could be fired for causing trouble.
Noel said that Wilson was a troublemaker. During July 1992,
Wilson and other employees had complained about not re-
ceiving 12-hour holiday pay.Charles Thrasher testified that in November Randy Elstoncame to him at his machine. Elston told him they did not
need outside representation and that Dana was a good place
to work with good benefits. Elston said that ``we did have
a few sour employees'' and, as he said that, he uplifted his
eyes and looked over towards Gaylon Wilson's machine.Division Director of Human Resources Randy Elston testi-fied that he may have had a conversation with Charles
Thrasher about the Union but he did not recall such a con-
versation. Elston denied that he said anything that could have
been interpreted as a threat to any other employee.On April 12, 1993, Gaylon Wilson received a disciplinaryreport (verbal warning) for ``improper use of the quality de-
partments, stock problem/batch processing report.'' Among
other things the disciplinary report indicated that Wilson hadused the report ``for voicing a complaint which is only an
opinion and not confirmed facts only show a lack of respect
for Company policy, procedures and property. As you know
there is a safety committee, safety suggestion program, and
a work order procedure which would be the proper channels
for this type of complaint. You should only put the informa-
tion that is ask [sic] for on these forms.''When Wilson was given the disciplinary report, HumanResources Manager Ray Noel said that Wilson was trying to
cause problems and that Wilson should not make wavesÐnot
cause problems.Troublemaker was mentioned and Wilson said, ``some-thing to the effect that I was for the Union and I said some-
thing about headhunting. They said that they wasn't head-
hunting. Lee Johnson made some statement to the effect that
he was dead against the Union. As long as he was working
there, there wouldn't be a Union there.''At one point Noel told Lee Johnson to write up Wilsonfor calling Noel a liar. Wilson told Noel and Johnson that
would not stand up because he was tape recording the con-
versation. Wilson testified that they became agitated and
Noel threatened to suspend Wilson. Wilson was sent out of
the room. When he was called back, he was told to return
to work and they would set up a meeting with Plant Manager
Larry Dean.Human Resources Manager Ray Noel testified that whenGaylon Wilson said that he was recording the conversation
he told Wilson that he had not given him permission to
record him and that his recording was unauthorized and un-
acceptable. According to Noel, the meeting was held at the
request of Gaylon Wilson. Lee Johnson testified in corrobo-
ration of Noel.Noel denied that he ever threatened Wilson with discharge.He testified that he did not recall ever referring to Wilson
as a troublemaker. 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Ray Noel testified that before that meeting, he was un-aware of Wilson or any other employee using a tape recorder
at work.On May 6, 1993, there was a meeting in the conferenceroom of 12 to 15 employees and others including Plant Man-
ager Larry Dean.Ronald Robinson attended that meeting. Robinson recalledthat early in the meeting Larry Dean asked Gaylon Wilson
if Wilson was tape recording the meeting. Wilson replied
that he was. Dean then turned away and said nothing else
about the tape recording.After Larry Dean finished he asked for questions. Afterseveral questions, Gaylon Wilson said that he had something
he would like to talk about. Larry Dean said the meeting was
adjourned. Employee Ray Robinson asked if Wilson wasn't
going to be able to ask his question. Dean replied that the
meeting was adjourned but that Wilson, and if he liked, Rob-
inson, could stay after and talk.Gaylon Wilson testified that whether a safety violationwas in his file was discussed. Larry Dean told Ray Robinson
that they were going to talk about ``personal stuff regarding
[Wilson's] file that he had to ask Ron [Robinson] to leave.''After Robinson left several matters were discussed. LarryDean asked Wilson what problem he had and Wilson replied
that he wanted to see a Union here. Wilson testified that
Dean replied with the ``usual stuff, that we don't need a
third party intervening. It was a pretty long discussion. We
batted it around for a while.''Following some additional discussion regarding other mat-ters, Larry Dean asked Wilson if he was recording. Wilson
replied, ``[Y]es, sir.'' Dean said something to the effect that
he wanted Wilson to turn off the recording. Wilson replied
to the effect that there shouldn't be anything to hide. There
shouldn't be a problem with a tape recorder. The discussion
continued for several minutes and Larry Dean told Wilson
``to go back to work and nothing would be said. There
wouldn't be any disciplinary action about it.''Subsequently, after 15 to 30 minutes, Wilson was calledback into Larry Dean's office. Wilson was asked if he had
his tape recorder on.I said I did have my tape recorder on. They askedme to turn it off, take it out of my pocket and set it
outside the office. I said, No, sir. They asked me ifÐ
I refused to do that. I said, If you're asking me to take
my tape recorder out of my pocket and set it outside
your office then I am.....
I believe I did, yes. I believe I told him that I didn'twant to set it outside of his office. I didn't want to turn
it off. And I told him that there wasÐif they had some-
thing to hide then there's something wrong anyway. If
it was all above aboard then a tape recorder shouldn't
be any problem.....
... It was about like it was before when they said
the meeting was over. We discussed more things. I
can't recall exactly what they were, but we did have a
discussion for a few more minutes.....
Was the recorder on?
A. Yes.Q. How did the meeting end?A. They told me to go home call back that afternoonto find out if I had a job or not.No decision was actually made until the following Tues-day when Wilson was told to come in the following day and
get his termination papers.Former Plant Manager Larry Dean testified that Ray Noeltold him that Gaylon Wilson said he was tape recording a
meeting on April 12. Noel told Dean that he had instructed
Wilson that it was against company policy and tape record-
ing would not be permitted in the plant. Dean did not talk
with Wilson about that incident. Dean testified that was the
first occasion that he heard about Gaylon Wilson having a
tape recorder.Dean recalled that he became aware of Gaylon Wilsonhaving a tape recorder during the question period following
a meeting he held with employees on May 6, 1993. Because
of the nature of Wilson's comments, Dean asked if Wilson
was recording the meeting. Wilson affirmed that he was re-
cording. Wilson said nothing about recording the meeting be-
fore he was asked by Dean if he was recording.Larry Dean told Gaylon Wilson that it wasn't permitted torecord in the plant.Human Resources Manager Ray Noel testified in corrobo-ration of Larry Dean. Noel admitted that Gaylon Wilson had
told him that he favored unions and thought a union would
improve the plant.Dean testified that he subsequently met with Wilson alongwith Lee Johnson around 6:40. Dean testified that he called
that second meeting with Wilson because Wilson had criti-
cized him for not meeting with him over the April 12 inci-
dent. Dean asked Johnson to call in Wilson for that purpose.At the start of the meeting, according to Dean, he askedWilson if he had the tape recorder and if it was on. Dean
testified that he asked that question in part, because Wilson
had on the same fatigue jacket he had worn during the earlier
meeting and that was warm attire for that time in May.Wilson acknowledged that he did have his tape recorderon. Dean instructed Wilson to take the tape recorder out and
come back so they could discuss the April 12 matter. After
Wilson refused to turn off the tape recorder, Dean again
asked Wilson about four times to take the recorder out of the
room. He asked Wilson if he understood that he was not
complying with a direct order. Wilson replied that he under-
stood the significance of his actions. Wilson said he thought
he needed the tape recorder to protect himself.Dean testified that he told Wilson that was not a discipli-nary meeting and he would not be disciplined for discussing
the April 12 incident. The meeting ended with Dean telling
Wilson that he was suspended and they would get back in
touch later to discuss Wilson's future employment status.Dean's testimony was corroborated by Lee Johnson.
Division Director of Human Resources Randy Elston testi-fied that he was involved in the decision to discharge Gaylon
Wilson. He was consulted about Wilson's discharge in the
routine course of business. He is consulted on disciplinary
situations of all employees.Elston was phoned by Larry Dean and told of the occur-rence with Gaylon Wilson. Afterward Elston talked with Re-
spondent's attorney about the matter. Those actions were
routine. 315DANA CORP.As to the basis of the decision to discharge Wilson, Elstontestified:It was an insubordination matter. We had no choice.It was either lift the suspension and let Gaylon comeback into the plant and ignore the direct order. And for-
ever ignore the direct order of, you can't do something
like this. That was the alternative we had. We really
had no other choice but to go ahead andÐif we let em-
ployees dictate to us what circumstances of employ-
ment are going to be we can't run a business.The disciplinary report of Wilson's termination includedthe following comments:On 5±6±93 you were given direct instructions by theplant manager more than once. Each time you refused
to follow them.....
Due to your refusal to follow direct instructions bythe plant manager your employment with Boston Indus-
trial Products is terminated effective 5±10±93.Elston denied that the union activity had anything to dowith the discharge of Gaylon Wilson.Larry Dean also testified that Wilson was discharged be-cause his actions constituted insubordination. Dean was
aware that Wilson had said that he favored a Union at the
plant. Dean denied that had anything to do with Wilson's
discharge. He admitted that matter was considered because
he was afraid that Gaylon Wilson was trying to set them up
and that the incident may lead to an NLRB charge.Dean denied knowing that other employees were tape re-cording in the plant. Dean denied that any employee has ever
been permitted to disobey a direct order.During cross-examination Wilson admitted that he hadtape recorded several meeting at the plant before his dis-
charge. He never did ask permission to use the tape recorder.Wilson testified that other employees had tape recorders inopen view at their work stations during the time he worked
for Respondent. He testified that he wasn't aware of anyone
being disciplined for having a tape recorder.Charles Thrasher testified that he carried a tape recorderin his pocket at work from late October or early November
1992 until the first part of April 1993. He testified that the
tape recorder stuck out his shirt pocket approximately 2
inches. Thrasher testified that others have carried tape re-
corders at work. Nothing was said to him about the recorder
and to Thrasher's knowledge nothing was said to any of the
employees with tape recorders.Ronald Robinson testified that he has seen cassette record-ers in employees' pockets and at work stations in the plant.
He was not aware of any employee being disciplined for
having a tape recorder.On cross-examination Thrasher admitted that he never toldanyone in management about his tape recorder. No one ever
said anything to him about tape recording a conversation.Keith Stacey recorded conversations and a meeting withLarry Dean. At the beginning of a second meeting, Stacey
was asked if he was recording the meeting. He had a re-
corder but it was not turned on. He replied that he was not
recording the meeting. Although he did have a recorder at
that time, no disciplinary action was taken against him.Stacey testified that he was not asked if he had a tape re-corder on his person.Division Human Resources Manager Randy Elston deniedthat he has ever observed people with tape recorders. He de-
nied being told that employees were tape recording meetings
with management.The parties stipulated receipt of a portion of Respondent'semployment guide for employees captioned ``MANAGEMENTPOSITIONONUNIONS
.'' Among other things that section in-cluded the following:We firmly believe our people should not have to paya union to see that we meet our obligations.If you should be approached by anyone who asksyou to sign a union authorization card, we are asking
you now to refuse to sign it.CredibilityAs shown above I was impressed with Charles Thrasher'sdemeanor and I credit his testimony. I credit his testimony
regarding his November conversation with Randy Elston.
Elston did not deny that he talked with Thrasher about the
Union. Instead he testified that he did not recall that con-
versation.Regarding the testimony of Gaylon Wilson, Ray Noel, LeeJohnson, Larry Dean, and Ray Robinson, I found their testi-
mony was substantially similar about material issues. It ap-
peared from their demeanor and the entire record, that all
those witnesses were essentially truthful. Some of their testi-
mony involved matters that are included in the original tape
recording that has been offered in evidence as General Coun-
sel's Exhibit 6. I hereby grant the motions of General Coun-
sel and Respondent and receive in evidence General Coun-
sel's Exhibit 6 and the transcript versions of that tape record-
ing offered by General Counsel and Respondent. To the ex-
tent there are conflicts between testimony and matters on the
original tape, which are not in dispute in the transcripts of
General Counsel and Respondent, I credit the tape recording.
That recording contains direct evidence of the respective
conversation.I am convinced from the full record that Respondent firstlearned that Gaylon Wilson was tape recording conversations
in the plant during his meeting with Ray Noel and Lee John-
son on April 12, 1993. Although there is some confusion, I
am convinced that Noel voiced disapproval of Wilson's use
of a tape recorder. I am convinced there was discussion of
Gaylon Wilson meeting with Plant Manager Dean over the
April 12 incident. The record is not in dispute that no meet-
ing was held involving Dean and Wilson before May 6,
1993.Regarding the May 6 meeting, Ronald Robinson recalledthat early in the May 6 meeting Larry Dean asked Gaylon
Wilson if Wilson was tape recording the meeting. Wilson re-
plied that he was. Dean then turned away and said nothing
else about the tape recording. I do not credit Robinson's tes-
timony in that regard. Neither the tape recording nor the tes-
timony of anyone else including Gaylon Wilson, supported
that testimony. I am convinced from the full record that
Dean did not ask Wilson if he was recording the meeting
until very late in that meeting and Dean expressed dis-
approval to Wilson recording. 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
III. FINDINGSThe parties agree that in accord with applicable law, Ishould first consider whether General Counsel proved a
prima facie case in support of the allegation that Gaylon Wil-
son was discharged because of his union activities. If the evi-
dence supports a prima facie case, then Respondent may
show that it would have discharged the employee in the ab-
sence of protected activity. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1982); NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983).Here the General Counsel also contends that Respondentengaged in pretext. The Eleventh Circuit Court of Appeals
has found:First, the General Counsel must show by a preponder-ance of the evidence that protected activity was a moti-
vating factor in the employer's decision to discharge an
employee. Such a showing establishes a section 8(a)(3)
violation unless the employer can show as an affirma-
tive defense that it would have discharged the employee
for legitimate reason regardless of the protected activ-
ity. The General Counsel may then offer evidence that
the employer's proffered ``legitimate'' explanation is
pretextualÐthat the reason either did not exist or was
in fact relied uponÐthereby conclusively restore the in-
ference of unlawful motivation. NLRB v. United Sanita-tion Service, 737 F.2d 936, 939 (11th Cir. 1984); alsoquoted in Northport Health Services, Inc. v. NLRB, 961F.2d 1547, 1550 (11th Cir. 1992).In consideration of whether General Counsel proved thatRespondent was motivated to discharge Wilson because of
his union activity, the Board has held:... in order to establish a prima facie violation of Sec-
tion 8(a)(1) and (3) of the Act, the General Counsel
must establish (1) that the alleged discriminatees en-
gaged in union activities; (2) that the employer had
knowledge of such; (3) that the employer's actions
were motivated by union animus; and (4) that the dis-
charges had the effect of encouraging or discouraging
membership in a labor organization. Electromedics,Inc., 299 NLRB 928, 937, affirmed 947 F.2d 953 (10thCir. 1991).In consideration of whether General Counsel proved aprima facie case, the evidence established that Respondent
strongly opposed the Union, that Gaylon Wilson engaged in
union activities and that Respondent was aware that Gaylon
Wilson supported the Union. In view of the credited evi-
dence that Foreman Tony McDowell interrogated and threat-
ened employee Charles Thrasher that, among other things,
that he was going to help a troublemaker find another job,
I find that the record established Respondent's animus.
McDowell illustrated that he suspected Gaylon Wilson was
the troublemaker. Additionally, as shown above the credited
evidence proved that Ray Noel, Lee Johnson, and Larry
Dean made comments in opposition to the Union. Despite
that evidence Respondent contends that it was not motivated
to discharge Wilson by his union activities.The record does call into question whether there was acausal connection between Wilson's union activities and his
discharge. On the other hand, the evidence shows there was
a definite causal connection between Wilson's insistence on
tape recording his meeting with the plant manager and his
discharge.That evidence established that Wilson's refusal to obey theplant manager's order to turn off and remove his tape re-
corder, contributed to his discharge. In view of that showing,
the question of prima facie proof rest on a finding that Re-
spondent was motivated in part, to discharge Wilson because
of his union activities.In consideration of that question, however, there was noshowing that Respondent varied what would have been its
decision regarding disciplining Wilson, because it was aware
that he had engaged in union activity. There was no showing
that Respondent had been faced with similar situations in
which it decided on discipline less than discharge. In only
two cases was there a showing of insubordination and in
both those situations, Respondent discharged the insubordi-
nate employee.The General Counsel also argued that the record showedthat Foreman McDowell knew that Gaylon Wilson had a tape
recorder before his discharge and that McDowell condoned
Wilson's conduct. I do not agree with the General Counsel
about the import of record evidence. It is clear from the full
record including testimony of Gaylon Wilson, that the issue
joined on May 6, involved Gaylon Wilson tape recording
meetings with Plant Manager Dean and others. The simple
question of Wilson's possession of a tape recorder was not
the issue. The issue was his possession and use of that re-
corder. Therefore, I find that the record failed to support the
contention that Wilson's conduct was ever condoned.Next the General Counsel questioned the basis for LarryDean's instructions that Wilson turn off the tape recorder.
That particular question has no relevance unless it is shown
that either Gaylon Wilson was engaged in union or protected
activity by recording the meetings, or that Dean instructed
Wilson to turn off the recorder because of his concern that
Wilson was engaged in union or protected activity or that the
recording had some relationship to union or protected activ-
ity. Those matters are matters within the scope of a prima
facie case, or perhaps within the scope of proof of pretext.
In either event that proof falls within the burden of General
Counsel. NLRB v. United Sanitation Service, 737 F.2d 936,939 (11th Cir. 1984); Northport Health Services v. NLRB,961 F.2d 1547, 1550 (11th Cir. 1992).Concerning the motivation behind Wilson's action, hisown testimony shows that motivation was not due to union
or protected activity. Instead, as shown above, Wilson testi-
fied that he was recording to protect himself. Concerning
Dean's motivation, despite the General Counsel's specula-
tion, there is no evidence to support the General Counsel and
I may not infer that Respondent engaged in activity out of
motivation relating to protected activity, absent substantial
evidence. Here there was no such evidence.To the contrary, the record shows the matters developedon May 6 in the context of the work environment. There was
no showing that Dean's reaction to Wilson's several admis-
sions that he was tape recording was uncommon or that it
demonstrated disparate treatment. There was no showing that
Respondent had ever permitted any employee to tape record 317DANA CORP.a meeting. To the contrary, the evidence showed that onlyone other employee was ever questioned about whether he
was tape recording a meeting. Keith Stacey testified that
when he was so questioned, he truthfully responded that he
was not recording the meeting. That testimony tends to sup-
port Respondent's position that Larry Dean's reaction to Wil-
son's recording on May 6, was typical of Respondent's reac-
tion to similar occurrences.In view of the full record, I am not convinced the GeneralCounsel proved that Respondent was motivated to discharge
Wilson because of his union activities.Moreover, Respondent contends that Gaylon Wilson wouldhave been discharged in the absence of union activities. As
shown above, the record supported Respondent's contention
that Wilson was discharged because he refused Plant Man-
ager Larry Dean's order that he turn off and remove his tape
recorder. The evidence illustrated that action by Wilson con-
stituted insubordination. The record proved that two other
employees were charged with insubordination. Both those
employees, like Wilson, were discharged. Therefore the
record illustrated that Wilson was not treated disparately. He
was promptly suspended then discharged, when he continued
to disobey the plant manager despite repeated opportunities
to correct his conduct. That evidence supports a finding that
Wilson would have been discharged in the absence of his
protected activity. Goodyear Tire & Rubber Co., 312 NLRB674, 694±698 (1993); Purolator Products, 270 NLRB 694,695 (1984).The General Counsel also contends that Respondent's al-leged basis for the discharge was a pretext.There was no showing, however, that the tape recordingincident was fabricated. To the contrary, all witnesses agreed
that Wilson insisted on tape recording the second May 6
meeting with Larry Dean despite Dean's instruction that he
turn off and remove the tape recorder. Additionally, there
was no showing that even though the alleged insubordination
actually occurred, it normally would not have constituted
grounds for discharge. As shown above, the evidence showed
to the contrary. There were two prior cases of insubordina-
tion according to the record evidence. In both those cases theemployees were discharged.Nevertheless, the General Counsel argued that the reasonsadvanced by Respondent for Wilson's discharge were not, infact, relied on. The General Counsel argued that Respondentcalled Wilson into the ``second meeting on May 6,'' in orderto create a situation that it believed would justify his dis-
charge. I find that the record evidence failed to support the
General Counsel. The record shows that meeting was called
at the request of Gaylon Wilson.In fact, the General Counsel's transcript of the tape record-ing of that meeting shows that Gaylon Wilson stated that he
was supposed to have a meeting with Dean. Dean then re-
plied they could hold that meeting ``right now as far as I am
concerned.'' Larry Dean then asked if Lee Johnson was in
yet. When told that Johnson may not be in, Dean responded:Why don't we wait until Lee comes in and we willsit down and talk to you. I think we can certainly find
time to do that and any time you want to schedule a
meeting with me, the only thing you have to do is let
somebody know.I find that the second meeting was called because GaylonWilson commented that he wanted such a meeting and it was
called at an early opportunity, on the same day, after he
made those comments.Moreover, the record shows that on several occasions afterthe second meeting started, Larry Dean specifically instructed
Wilson to turn off and remove the tape recorder. That evi-
dence shows that throughout that time Gaylon Wilson had
considerable input in the direction of the meeting. He contin-
ued to refuse to obey Dean's instructions. That evidence
tends to illustrate that the meeting was not a set up.I find that the record does not support the General Coun-sel's contention that the second meeting was called in order
to create a situation to discharge Wilson.In view of the full record, I find that the General Counselfailed to prove a prima facie case in support of its unfair
labor practice allegation and, moreover, Respondent proved
that Wilson would have been discharged in the absence of
union or protected activity. Record evidence failed to support
the General Counsel's contention of pretext.ORDERIn view of my findings, the complaint is dismissed.